DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/20 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 12/3/20, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harucksteiner et al. (US 2015/0254914) in view of Elie et al. (US 2017/0096144) (of record).
Consider claim 1, Harucksteiner et al. disclose (e.g. figure 1-2) a license plate capturing device (camera), comprising:
at least one image capturing unit (camera) configured to capture an image of an object to be captured, wherein the object to be captured is a license plate of a vehicle (the camera is configured to capture an image of a license plate) [0013];
an infrared light emitting unit (Infrared source), located around the at least one image capturing unit, the infrared light emitting unit for emitting invisible light having a predetermined wavelength (IR is invisible to humans), wherein the predetermined wavelength has an absorption band of at least one target (water absorption wavelength/ice absorption wavelength); and a reflection band of the license plate to be captured (the license plate is detected) [0011-0013].
However, Harucksteiner et al. do not explicitly disclose a plurality of infrared light emitting units or a control circuit, coupled to the driving circuit and the at least one 
Harucksteiner and Elie are related as infrared vehicle imaging devices.  Elie discloses (e.g. figures 1-4) a plurality of infrared light emitting units (32/34, first and second light sources), located around the at least one image capturing unit, each of the plurality of infrared light emitting units for emitting invisible light having a predetermined wavelength (near IR is invisible to humans), wherein the predetermined wavelength has an absorption band of at least one target (water absorption wavelength/ice absorption wavelength); and a reflection band of the object to be captured (the intensity of the backscattering of the light is detected) [0022];
a driving circuit (electrical connection of the vision system 28 with controller), coupled to the plurality of infrared light emitting units; and
a control circuit (46, controller), coupled to the driving circuit and the at least one image capturing unit, controlling the driving circuit to execute one of a normal driving mode and a continuous driving mode, wherein the driving circuit continuously provides a driving current to the plurality of infrared light emitting units for a continuous period of time in the continuous driving mode (the vision system is operable while the car is turned on so that it has a continuous driving mode) [0013, 0023, 0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging device of Harucksteiner et al. to include the 
Consider claim 2, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the continuous period of time is five minutes (the vision system is operable to run continuously so that the time period is at least 5 minutes) [0013, 0023, 0025 of Elie et al.].
Consider claim 3, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the at least one target is liquid water, ice, or the combination thereof (water absorption wavelength/ice absorption wavelength) [0016-0025 of Elie et al.].
Consider claim 4, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the predetermined wavelength is 850 nm or 940 nm (the wavelengths are in IR spectrum which includes 850 nm and 940 nm) [0011-0013 of Harucksteiner et al.].
Consider claim 5, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, further comprising: a user interface, providing a plurality of options, each of which corresponds to a driving current amount (the car can be turned on/off); wherein, when the user interface receives a selection signal of one of the options, the control circuit controls the driving circuit according to the selection signal to provide the driving current having the corresponding driving current amount to the plurality of infrared light emitting units (When the car is turned on, the system can operate as intended.  Turning the car on/off is considered to be the selection signal.) [0016-0025 of Elie et al.].

Consider claim 7, Harucksteiner et al. disclose (e.g. figure 1-2) a method for removing a target covering a license plate capturing device (camera), comprising:
receiving, via at least one image capturing unit of the license plate capturing device (the camera can capture an image of a license plate), the at least one image capturing unit is configured to capture an image of an object to be captured, and the object to be captured is a license plate of a vehicle (an image of a license plate is captured) [0011-0013];
driving an infrared light emitting unit (infrared light source) to emit invisible light having a predetermined wavelength (IR wavelength), wherein the predetermined wavelength comprises an absorption band of at least one target covering the license plate capturing device (water absorption wavelength/ice absorption wavelength.  Since the device is exposed to the elements, water/ice could cover the capturing device) and a reflection band of the license plate of the vehicle (the license plate is detected) [0011-0013].

entering, by the control circuit, a continuous driving mode in response to the continuous activation signal,
in the continuous driving mode, continuously providing a driving current to a plurality of infrared light emitting units for a continuous period of time by a driving circuit to drive the plurality of infrared light emitting units to emit invisible light having a predetermined wavelength; and 
entering, by the control circuit a normal driving mode after the continuous period of time ends.
Harucksteiner and Elie are related as infrared vehicle imaging devices.  Elie discloses (e.g. figures 1-4) a method for removing a target, comprising receiving, by a control circuit of the image capturing device, a continuous activation signal (via the electrical connection with the controller), wherein the control circuit is coupled to at least one image capturing unit of the capturing device (camera), the at least one image capturing unit is configured to capture an image of an object to be captured (the camera captures an image of an object);
entering, by the control circuit, a continuous driving mode in response to the continuous activation signal (when the car is turned on, the system is operational so that it is considered to have a continuous driving mode);

entering, by the control circuit a normal driving mode after the continuous period of time ends (Other systems can be adjusted based on the information detected by the vision system.  A normal driving mode is considered to be driving after the system adjustment is concluded) [0028-0033].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging device of Harucksteiner et al. to include the plurality of light sources, as taught by Elie, in order to provide additional light for illuminating the target with circuitry to provide different driving modes.
Consider claim 8, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the continuous period of time is five minutes (the vision system is operable to run continuously so that the time period is at least 5 minutes) [0013, 0023, 0025 of Elie et al.].
Consider claim 9, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the at least one target is liquid water, ice, or the combination thereof (water absorption wavelength/ice absorption wavelength) [0016-0025 of Elie et al.].

Consider claim 11, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the at least one image capturing unit does not operate in the continuous driving mode (The camera module can have a plurality of cameras connected to a processor.  The cameras can be used with a shutter that would prevent the camera from operating continuously in the driving mode) [0013-0017 of Elie et al.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872